Third District Court of Appeal
                               State of Florida

                         Opinion filed April 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-541
                     Lower Tribunal No. F94-27882C
                          ________________


                         Darryl Jerome Cash,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marlene Fernandez-Karavetsos,
Judge.

     Darryl Jerome Cash, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, SCALES, and HENDON, JJ.

     PER CURIAM.

     Affirmed.